COMPX DECLARES REGULAR QUARTERLY DIVIDEND DALLAS, TEXAS...October 24, 2007...CompX International Inc. (NYSE:CIX) announced today that its board of directors has declared CompX’s regular quarterly dividend of twelve and one-half cents ($0.125) per share on its class A and class B common stock, payable on December 21, 2007 to stockholders of record at the close of business on December 7, 2007. CompX is a leading manufacturer of security products, furniture components and performance marine components. * *
